           Case 1:20-cv-01718-JLT Document 14 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    D’RON BOTTS,                                      Case No. 1:20-cv-01718-JLT (PC)
12                        Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S MOTION
13             v.                                       FOR SERVICE OF COMPLAINT
14    CORCORAN STATE PRISON, et al.,                    (Doc. 13)
15                        Defendants.
16

17            Before the Court is Plaintiff’s motion for an order directing the U.S. Marshal Service to

18   effect service of his complaint on Defendants. (Doc. 13.) As explained in the Court’s First

19   Informational Order, per 28 U.S.C. § 1915A, the Court is required to screen complaints brought

20   by prisoners seeking relief against a governmental entity or an officer or employee of a

21   governmental entity. (Doc. 10 at 3.) A pro se plaintiff may not proceed with such a legal action

22   until the Court screens the complaint and finds that it states a cognizable claim for relief. (Id.)

23   Because Plaintiff is a prisoner appearing pro se and sues governmental entities, his complaint is

24   subject to screening, and he may not proceed in this case until the screening is complete.

25   ///

26   ///

27   ///

28   ///


                                                        1
        Case 1:20-cv-01718-JLT Document 14 Filed 01/27/21 Page 2 of 2


 1          The Court has not yet screened the complaint, but it will do so in due course. If the Court

 2   finds that the complaint states a cognizable claim for relief, it will direct service on the

 3   appropriate defendants at that time. (See id.) Accordingly, the Court DENIES Plaintiff’s motion.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 26, 2021                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         2
